MacKINNON, Circuit Judge
(concurring) :
I agree with the result and with the opinion insofar as it decides issues in this case. However, with respect to future cases that might involve the relationship of market prices to producer ceilings, I see no necessity to discuss the effect of the intent of the parties, public policy, federal supremacy, or the use of primary jurisdiction.1
ORDER
PER CURIAM.
On December 30, 1971 petitioner filed a petition for rehearing. Respondent filed a response thereto on January 24, 1972. On January 28, 1972 William Harvey Denman et al. filed a motion for leave to respond to the petition for rehearing. On March 6, 1972 an order was entered granting the conditional request of William Harvey Denman et al. for permission to respond to the petition for rehearing and extending the time for the filing of a response to and including March 16, 1972. No response has been filed, and on due consideration, it is
Ordered by the Court that the petition for rehearing is granted to the extent of clarifying that it is the court’s intention in reversing to permit, but not to require, the Federal Power Commission to enter a further order in regard to the “R” Lease controversy, as it may be advised after further proceedings, not inconsistent with the opinion of this court.

. See majority opinion, pp. 265-266, inclusive.